Citation Nr: 1631536	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a left hand disability.  

5.  Entitlement to service connection for a right hand disability.  

6.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

7.  Entitlement to an increased initial rating for migraines, currently rated as 30 percent disabling.  

8.  Entitlement to an increased initial rating for a traumatic brain injury (TBI), currently rated as 10 percent disabling.  

9.  Entitlement to an increased initial rating for anxiety disorder, currently rated as 10 percent disabling.

10.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to July 1982.  She also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in February 2011.  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).

The issues of entitlement to increased initial ratings for migraines, a TBI, and anxiety being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's heart disability either began during or was otherwise caused by her active duty service or was incurred during a period of active duty for training.

2.  The Veteran's currently diagnosed tinnitus was as likely as not incurred during a period of active duty for training.  

3.  The claims file is void of any competent evidence linking a diagnosed sinus disability to the Veteran's active service or a period of active duty for training.

4. The claims file is void of any competent evidence linking a diagnosed left hand disability to the Veteran's active service or a period of active duty for training.	

5.  The claims file is void of any competent evidence linking a diagnosed right hand disability to the Veteran's active service or a period of active duty for training.	

6.  The claims file is void of any competent evidence linking diagnosed TMJ to the Veteran's active service or a period of active duty for training.	


CONCLUSIONS OF LAW

1.  Criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3.  Criteria for service connection for sinusitis have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  Criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  Criteria for service connection for TMJ have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran submitted claims for service connection for a heart disability, tinnitus, sinusitis, right and left hand disabilities, and TMJ in November 2009.  The claims were denied in a May 2010 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).   

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A review of the Veteran's service treatment reports reflects that the Veteran was treated for otitis externa of the right ear in September 1986.  She was treated for sore throat complaints in October 1987 and was assessed with rule/out strep throat.  In June 1990, the Veteran was noted to have no chronic problems.  In August 1992, the Veteran was seen for right-sided hearing loss and nasal congestion.  She was assessed with eustachian tube dysfunction and subjective hearing loss.  In September 1992, the Veteran was assessed with frontal sinusitis.  The Veteran was serving during a period of annual training and sustained a shock from a nearby lightning strike in August 1998.  The Veteran did not report any complaints related to her lightning strike on a report of medical history form in November 1998.  A March 1999 radiology report reveals that the Veteran slammed her right fifth digit in a car door.  The report revealed a soft tissue injury to the right fifth finger with no fracture.  

An August 1999 computed tomography (CT) of the head noted a history of tinnitus of the right ear.  A December 2000 magnetic resonance imaging (MRI) of the brain revealed right concha bullosa and prominence of the turbinates bilaterally but no evidence of accompanying ethmoid or maxillary sinus disease.  

A February 2001 medical records reflects that the Veteran was seen for a report of headaches for two and a half years since a lightning strike.  She was noted to have no other problems resulting from the lightning strike.  Her ears were noted to be clear.  

In December 2001, the Veteran was seen for left thumb pain after cutting her finger.  In September 2002, the Veteran was noted to have a history of possible recurrent sinus infections.  A June 2005 report of medical examination revealed a normal clinical evaluation of the ears, sinuses, upper extremities, and heart.   

A January 2009 statement from Diagnostic Cardiology Associates reveals that the Veteran was diagnosed with premature ventricular contractions but her heart was structurally normal.  

At a May 2010 VA audiological examination, the Veteran reported constant bilateral tinnitus since a lightning strike in August 1998.  The examiner opined that the Veteran's tinnitus was less likely than not caused by any event or injury in service.  The examiner's rationale was that the Veteran's hearing loss was within normal limits with no evidence of cochlear damage/dysfunction (normal otoacoustic emissions (OAEs)).  The examiner indicated that it was possible that tinnitus was non-organic based on the Veteran's unreliable speech scores.  However, the examiner indicated that he could not determine the etiology of tinnitus without resort to mere speculation.  

At a May 2010 VA examination, the Veteran reported a bilateral hand condition due to a lightning strike.  However, the Veteran indicated that there were no symptoms related to the hands.  Following a VA examination, the examiner indicated that there was no objective evidence of a hand condition.  He concluded that a precise diagnosis could not be rendered as there was no current objective evidence of pathology.  

At a May 2010 VA heart examination, the Veteran reported that she began suffering from heart palpitations in 2002 and was prescribed medication.  She noted that the palpitations sometimes recur.  Following a physical examination, the Veteran was assessed with cardiac arrhythmia of unknown type.  The examiner indicated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner indicated that it would only be with resort to mere speculation to opine whether the Veteran's cardiac arrhythmia of unknown type was the result of a lightning strike in service.  The examiner noted that although lightening does cause immediate cardiac arrhythmias and can cause heart damage, there is no current m medical literature to support delayed cardiac events more than the first hours or few days.  The Veteran's service treatment reports do not document any cardiac symptoms, treatments, or diagnoses including arrhythmias following the August 1998 lightning strike.  The Veteran's November 1998 medical history form was negative for any heart symptoms or conditions and a June 2005 Reserve physical documented a normal physical examination with no report of heart symptoms reported by the Veteran.  The examiner concluded that there was no current objective evidence that the Veteran's current cardiac arrhythmia of unknown type could have been caused by or related to the lightning strike in service or the Veteran's active service.   

At a May 2010 VA dental and oral examination, the Veteran denied any problems with her jaw movement.  Her chief complaints were related to an avulsed restoration of the left maxilla unrelated to the claim for TMJ.  The Veteran was noted to have a normal temporomandibular joint examination.  The examiner reported that the Veteran verbalized no chief complaint regarding her temporomandibular joint spaces or any problems with chewing, talking, pain of the TMJ area, or tenderness of the muscles of mastication.  The examiner concluded that the TMJ examination performed as well as the radiographs obtained was not consistent with any TMJ dysfunction.  

A private treatment report from Diagnostic Health, Orange Park dated in June 2010 reveals that a CT of the sinuses revealed no evidence of acute or chronic sinusitis.  

Post-service treatment reports from VA reflect that the Veteran reported a history of heart palpitations.  A Holter monitor performed in 2009 revealed minimal supraventricular and ventricular ectopy.  In September 2010, the Veteran reported bilateral tinnitus and heart palpitations.  The Veteran reported bilateral tinnitus in December 2010.  She was noted to have heart palpitations with a normal EKG.  A February 2011 MRI of the brain included incidental evaluation of the sinuses and orbits which was normal.  

A November 2011 MRI of the brain revealed that the globes, paranasal sinuses, and mastoid air cells were within normal limits 

At a March 2016 video conference hearing, the Veteran testified that her hands had a tremor since the lightning strike in service.  She indicated that her right hand was worse than her left hand.  With regard to the claimed heart disability, the Veteran testified that she had not been diagnosed with a heart disability.  She reported that she had heart palpitations.  The Veteran's representative indicated that the Veteran was diagnosed with arrhythmia by the VA examiner.  

With regard to tinnitus, she testified that after the lightning strike in service she began to have trouble with a zooming sound in her ears.  With regard to the claimed jaw disability, the Veteran claimed that her jaw pops and she has discomfort in her jaw but she denied having been diagnosed with TMJ.  With regard to sinusitis, the Veteran testified that she had been treated for mucus drainage in her nose but she reported that she has not been diagnosed with any sinus disability.  

Heart Disability

The weight of the competent evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's heart disability is the result of her active duty service or related to a period of active duty for training.   

The only medical opinion of record is the May 2010 VA opinion which is found to be the most probative evidence of record.  The VA examiner reviewed the Veteran's claims file, the literature provided by the Veteran, and other relevant medical literature and found that it was less likely than not that the Veteran's heart disability was related to service.  This opinion has been grounded in the medical evidence of record and the examiner provided a detailed rationale with reference to medical literature to support the conclusion that the Veteran's cardiac arrhythmia of unknown type could have been caused by or related to the lightning strike in service or the Veteran's active service.  There is no other medical evidence to rebut this finding.  

The Board acknowledges the Veteran's belief that her heart disability is related to her service, specifically the lightning strike which occurred during a period of active duty for training.  However, while she, as a lay person, is competent to report what comes to her through her senses, she lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of her heart disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  As such, her opinion is insufficient to provide the requisite nexus in this case.

 In sum, the criteria for service connection have not been met, and the Veteran's claim for service connection for a heart disability is denied.

Tinnitus

The Veteran clearly has current tinnitus, as diagnosed in various medical records and during the May 2010 VA examination.  She is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002). 

The Veteran has credibly attributed tinnitus to the lightning strike during a period of active duty for training.  Moreover, she has credibly reported an onset of tinnitus during a period of active duty for training and since that time.  The service treatment reports revealed that the Veteran had a history of tinnitus of the right ear.  Moreover, the post-service evidence supports a finding of chronic tinnitus.  Statements and testimony from the Veteran indicate that she had tinnitus following her lightning strike in service and has suffered from the same since that time.  

Based on the Veteran's reports and supporting evidence of record, a continuity of symptomatology of chronic tinnitus has been established.  While the May 2010 VA examiner opined that the Veteran's tinnitus was less likely than not caused by any event or injury in service, the examiner's rationale was that the Veteran's hearing loss was within normal limits with no evidence of cochlear damage/dysfunction.   However, the examiner did not address the Veteran's contentions of an onset of tinnitus following the lightning strike during a period of active duty for training or evidence of a continuity of tinnitus symptomatology.  

Resolving reasonable doubt in the Veteran's favor, the claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


Sinusitis, Bilateral Hands, and TMJ

For historical purposes, the Veteran submitted claims of entitlement to service connection for sinusitis, a bilateral hand disability, and TMJ in November 2009.   The claims were denied in a May 2010 rating decision. 

With regard to the claim for sinusitis, the claims file is void of any evidence that the Veteran has been diagnosed with a chronic sinus disorder.  The Board acknowledges that the Veteran was treated for a frontal sinusitis in December 1992 and in September 2002, the Veteran was noted to have a history of possible recurrent sinus infections.  However, the objective evidence reflects that there is no evidence that sinusitis was a chronic disorder.  A December 2000 MRI of the brain revealed right concha bullosa and prominence of the turbinates bilaterally.  However, these findings specifically indicated that here was no evidence of accompanying ethmoid or maxillary sinus disease.  

Moreover, a June 2010 CT of the sinuses revealed no evidence of acute or chronic sinusitis and MRIs of the brain dated in February 2011 and November 2011 revealed incidental evaluations of the sinuses and orbits which were normal.  At the hearing, the Veteran endorsed mucus drainage from her nose but she specifically testified that she had not been diagnosed with sinusitis.  Consequently, there is no evidence of a diagnosed chronic sinus disability.  

With regard to the Veteran's claim for a bilateral hand disability, the claims file is void of any evidence that the Veteran has been diagnosed with a bilateral hand disability.  The evidence of record reflects that the Veteran injured her right fifth digit when she slammed it in a car door in March 1999.  However, the report revealed a soft tissue injury to the right fifth finger with no fracture.  In December 2001, the Veteran was seen for left thumb pain after cutting her finger.  When the Veteran was examined by VA in May 2010, the Veteran indicated that there were no symptoms related to her hands and the examiner indicated that there was no objective evidence of hand condition.  Consequently, the evidence of record does not reveal a diagnosis of any bilateral hand disability.  

With regard to claim for TMJ, the only relevant medical evidence related to this disability was obtained at the May 2010 VA dental and oral examination at which time the examiner found that the Veteran had a normal temporomandibular joint examination.  The examiner reported that the Veteran verbalized no chief complaint regarding her temporomandibular joint spaces or any problems with chewing, talking, pain of the TMJ area, or tenderness of the muscles of mastication.  The examiner concluded that the TMJ examination performed as well as the radiographs obtained was not consistent with any TMJ dysfunction.  

Additionally, at the May 2016 hearing, the Veteran endorsed popping and discomfort in her jaw but she denied having been diagnosed with TMJ.  Consequently, the evidence of record does not reveal a diagnosis of TMJ.  

The Board acknowledges that the Veteran is competent to describe her sinus symptoms, hand symptoms, and jaw symptoms.  However, while she, as a lay person, is competent to report what comes to her through her senses, she lacks the medical training and expertise to provide a medical diagnosis for her complaints.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As a result, there is no evidence to establish the presence of a chronic sinus disability, a bilateral hand disability, or TMJ during the Veteran's appeal.  In the absence of proof of present disabilities, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The best evidence at this time simply fails to establish the current presence of sinusitis, a bilateral hand disability, or TMJ.  Consequently, entitlement to service connection for sinusitis, a bilateral hand disability, and TJM is denied.




Duty to Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained. 

With regard to the claim for entitlement to service connection for sinusitis, while a VA medical opinion was not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran did not report a continuity of symptomatology of sinus symptoms and she specifically indicated that she was not diagnosed with any sinus condition after service.  There is no suggestion that the Veteran has a diagnosed sinus condition which is related to her service, including any period of ACTDUTRA. As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.



ORDER

Entitlement to service connection for a heart disability is denied.  

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a left hand disability is denied.  

Entitlement to service connection for a right hand disability is denied.  

Entitlement to service connection for TMJ is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims for increased initial ratings for migraines, a TBI, anxiety disorder, and entitlement to a TDIU can be reached.  

At the May 2016 hearing, the Veteran indicated that her service-connected migraines, TBI, and anxiety disorder had worsened.  

The duty to assist requires providing a new VA examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is inadequate to evaluate the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); 38 C.F.R. § 3.326(a) (2015).  The Veteran has indicated an exacerbation of her disabilities since her last VA examinations, which took place in May 2010.  Consequently, the evidence currently of record does not allow the Board to have an accurate picture of the Veteran's disabilities.

The Veteran has alleged that she is unemployable due to her service-connected for migraines, a TBI, and anxiety disorder.  See December 2011 VA Form 21-8940.  The claim for a TDIU has not been adjudicated by the RO.  However, the increased rating claims for migraines, a TBI, and anxiety disorder may affect the Veteran's eligibility for a TDIU. The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims that are being remanded to the AOJ for consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current level of severity of her service-connected migraines.   All relevant information in the claims file should be made available to the examiner to review.  The examiner is asked to review the pertinent information, including the Veteran's lay assertions, and undertake any necessary studies.  Then, based on the results of the examination, the examiner is asked to provide a current assessment of the Veteran's migraines, including the duration, frequency, and severity of prostrating attacks, and the functional impact of this condition on his daily life and employment.  

2.  Schedule the Veteran with a VA examination to determine the current nature and severity of the TBI disability.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  If possible, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected anxiety disorder.  The examiner should review the claims file and should note that review in the examination report.  A complete history should be obtained from the Veteran.  The examiner should discuss in detail the current symptoms due to the mental disorder and the level of occupational and social impairment caused by the mental disorder. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


